Citation Nr: 1714545	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel








INTRODUCTION

The Veteran served on active duty from April 1964 to November 1968.  He is the recipient of the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The rating decision initially on appeal was a July 2009 decision that found no CUE in a July 7, 2006 rating decision denying service connection for bilateral lower extremity varicosities.  However, throughout the course of this appeal the Veteran's representative has correctly argued that, in September 2006, VA received a lay statement from the Veteran's brother which included new and material evidence concerning the issue of service connection for lower extremity varicosities.  As it was received within one year of the July 2006 denial, this additional relevant evidence rendered the July 7, 2006 rating decision non-final as to the service connection issue, thus tolling the one year period to submit a notice of disagreement and requiring the issue to be readjudicated.  See 38 C.F.R. § 3.156(b) (2016).  As the RO did not subsequently readjudicate the issue in light of the new evidence received within the one year appellate period, the July 7, 2006 rating decision remained non-final as to the service connection for vein disorder issue; and it is the original service connection issue adjudicated in the July 2006 rating decision that is on appeal, and not one of CUE as originally certified to the Board. 

As the adjudicatory standard for service connection is significantly lower than that of CUE, the Veteran is not prejudiced by the Board's findings, particularly in light of the fact the issue is being remanded for additional development.  Further, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue to entitlement to service connection for a vein disorder of the lower right extremity, to include varicosities and phlebitis, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The July 7, 2006 rating decision denied service connection for bilateral lower extremity varicosities; however, the only issue advanced by the Veteran, through his representative, was that of entitlement to service connection for a right leg vein disorder, and he did not express disagreement regarding the left leg vein disorder.  Further, the Veteran is already service connected for thrombophlebitis of the left thigh/lower extremity, which is a vein disability that is rated using the same diagnostic rating criteria as that for varicose veins/varicosities.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120-21 (2014).  As such, the Board need only consider whether the Veteran is entitled to service connection for a vein disability of the right lower extremity.

In January 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  The Veteran asserts that he has a right vein disability that is associated with his military service.  While the Veteran has been afforded VA examinations, no VA opinion has been obtained.  In addition, the most recent examination pertinent to the claim was performed in May 2006.  A September 2003 VA examiner noted that the Veteran had multiple varicosities in the bilateral ankles, and a February 2006 lay statement from KLB, the Veteran's brother and former employer, reports that the Veteran indicated that he was experiencing cramping and swelling in the right leg during his employment in 1970 and 1971.  This evidence is sufficient to suggest a current disability of the right lower extremity that is a result of military service and warrants scheduling of VA examination and requesting an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of right lower extremity vein disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any right lower extremity vein disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


